Citation Nr: 0415592	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-13 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for onchyomycosis and tinea 
pedis of the feet.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1953 to January 
1955.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in May 2003, the veteran requested a Board hearing at the RO.  
In letters dated in June 2003 and March 2004, the RO 
acknowledged the veteran's request and informed him of the 
date of his scheduled hearing.  On that date, however, the 
veteran failed to report.  Given that the veteran did not 
request a postponement prior to the hearing, the Board 
considers the veteran's hearing request withdrawn and deems 
this case ready for appellate review pursuant to 38 C.F.R. 
§ 20.702(d) (2003).  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim. 

2.  Onchyomycosis and tinea pedis are not related to the 
veteran's period of active service. 


CONCLUSION OF LAW

Onchyomycosis and tinea pedis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations apply to the issue 
currently on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In a letter dated October 2001, the RO acknowledged the 
veteran's claim for service connection for bilateral toe 
fungus, notified the veteran of the evidence needed to 
substantiate that claim, including medical evidence linking a 
current disability to service, informed him of VA's newly 
expanded duties to notify and assist, and indicated that it 
was developing the veteran's claim pursuant to the latter 
duty.  The RO also notified the veteran of all types of 
secondary evidence he could submit to support his assertion 
of in-service incurrence.  This evidence included: clinical 
records of an overnight hospitalization while in service; 
statements from people who had personal knowledge of any in-
service injury or disease; letters written or photos taken 
during service; and reports of employment physicals or 
insurance examinations taken during service or shortly 
thereafter.  The RO explained that it would assist the 
veteran in obtaining and developing all outstanding evidence 
provided he identified the source or sources thereof.  In the 
meantime, the RO asked the veteran to send to the RO any 
evidence showing in-service occurrence of his claimed 
condition.  The RO also asked the veteran to complete the 
enclosed forms so that the RO could attempt to reconstruct 
the veteran's in-service medical data and obtain records of 
the veteran's treatment by private providers.  The RO 
informed the veteran that it had requested his service 
medical records.  The RO also advised that it had requested 
records from Froedtert Memorial Hospital, but that, because 
that facility charged for such records and VA could not pay 
the charge, the RO could not obtain them.  The RO advised the 
veteran to obtain such records on his own initiative and send 
them to the RO.  

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini.  
As previously indicated, the VCAA notice informed the veteran 
of the evidence needed to support his claim.  It also 
indicated that VA would assist the veteran in obtaining all 
such evidence, but that in the meantime, the veteran should 
submit any pertinent evidence he had to support his claim.  
In addition, in a rating decision dated January 2003, a 
statement of the case issued in May 2003, letters dated in 
January 2002, June 2002, July 2002, September 2002, February 
2003, June 2003 and July 2003, and a supplemental statement 
of the case issued in January 2004, the RO again notified the 
veteran of the information and evidence it had requested in 
support of his claim and the evidence still needed to 
substantiate that claim.  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002).  The RO also notified the veteran of the reasons for 
which his claim had been denied and of the evidence it had 
considered in denying that claim, and provided him the 
regulations pertinent to his claims, including those 
governing VA's duties to notify and assist.  The RO explained 
that it was required to make reasonable efforts to assist the 
veteran in obtaining all pertinent evidence, including 
medical records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO indicated that it had not been able to 
obtain the veteran's service medical and personnel records 
because they had been destroyed in a fire that occurred at 
the National Personnel Records Center. 

The RO sent the aforementioned notice before initially 
deciding the veteran's claim in June 2002.  The timing of 
this notice thus complies with the express requirements of 
the law as found by the Court in Pelegrini v. Principi, 17 
Vet. App. at 420-22 (2004) (holding, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits).  

A.  Duty to Assist

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records); Dixon v. Derwinski, 
3 Vet. App. 261 (1992) (holding that, where a veteran's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony).  In this case, the 
RO satisfied this obligation.  As previously indicated, in a 
letter dated October 2001, it notified the veteran of the 
importance of submitting alternative forms of evidence to 
support his claim of in-service occurrence.  In a letter 
dated in February 2004, the veteran indicated that he had 
given VA all of the records that he could locate/obtain.

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c) (West 2002).  The RO  
endeavored to secure and associate with the claims file the 
veteran's VA and private treatment records.  According to an 
August 2002 letter from the veteran, however, some private 
records were unavailable due to the deaths of two of his 
physicians.  As well, the RO conducted medical inquiry in an 
effort to substantiate this claim.  Specifically, in December 
2002, the RO afforded the veteran a VA examination of his 
feet, during which an examiner addressed the etiology of the 
veteran's foot fungus.  38 U.S.C.A.§ 5103A(d) (West 2002). 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claim

The veteran seeks service connection for bilateral toe 
fungus.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In written statements the veteran has asserted that he 
developed foot fungus secondary to the boots he had to wear 
while serving in Korea.  These boots allegedly caused his 
feet to sweat and he was unable to change into clean, dry 
socks for up to a week at a time. 

There are no service medical or personnel records in the file 
to support the veteran's assertions of in-service foot 
fungus.  However, the Board accepts as credible the veteran's 
statement that, while serving in Korea, his boots made his 
feet sweat and he was unable to change into clean, dry socks 
for up to a week at a time.  

Post-service medical records, specifically, VA and private 
treatment records dated since 1999, and a December 2002 VA 
feet examination report, confirm that the veteran currently 
has abnormalities of the feet, most recently diagnosed as 
onchyomycosis and tinea pedis.  

According to post-service medical records from Lynne D. 
Langlois, D.O. and Mark W. Niedfeldt, M.D., any subsequently 
developing foot fungus did not manifest until many years 
after service.  The veteran first expressed toe complaints in 
May 1999, when he presented with an infected, ingrown left 
great toenail.  At that time he reported that he had had 
problems with that toe previously, had undergone a medial 
partial nail resection, and had recently developed a 
paronychia on the lateral aspect.  The veteran reported a 
past history of multiple medical conditions, including 
diabetes, but did not mention foot fungus.  Dr. Niedfeldt 
diagnosed paronychia and performed a complete nail resection.  

Thereafter, the veteran did not again express any toe 
complaints until September 2002, during a VA outpatient 
treatment visit.  On that date, an examiner noted an abnormal 
foot inspection, including a thick nail and edema, but he did 
not render any diagnosis.

In December 2002, the veteran underwent a VA foot 
examination, during which he was very vague about the history 
of his fungal infection.  He insisted that he did not have 
the condition prior to service, but continually referred to 
ingrown toenails.  He then indicated that his first treatment 
for ingrown toenails and fungus infection was in May 1999.  
He denied prior treatment either by medical providers or with 
over-the-counter medication.  The examiner noted thickened 
and discolored nails and mild emaceration between the digits.  
He diagnosed tinea pedis and onchyomycosis.  He explained 
that it was extremely difficult to determine whether the 
veteran's toenail fungus or interdigit emaceration existed 
prior to 1999 as the claims file contained no records dated 
prior to 1999.  He further explained that the veteran had had 
poorly controlled diabetes for almost 20 years and that such 
a disease was a significant contributor to onchyomycosis and 
fungal infections of the feet.  The examiner concluded that, 
based on the history and evidence presented, it was not 
likely that the veteran's current foot disorder and service 
were related.  He opined that the disorder was more likely 
related to the veteran's poorly controlled diabetes.  

In response to the VA examiner's report, the veteran sought 
an opinion from a private physician, Thomas Driscoll, M.D.  
According to a letter written by Dr. Driscoll in March 2003, 
the veteran had a toe fungus infection for a number of years.  
This infection allegedly dated back to the 1960s, prior to 
the date the veteran became a diagnosed diabetic.  Dr. 
Driscoll explained that he frequently saw toenail infections 
in all aspects of the population regardless of whether there 
was also diabetes and that it was difficult to heal these 
infections if blood sugars were not well controlled.  Dr. 
Driscoll further explained that the veteran's blood sugar had 
improved and that he did not believe that there was a direct 
cause in relationship between the toe fungus and his diabetes 
mellitus.  Dr. Driscoll did not opine that the toe fungus was 
related to the veteran's period of service.  

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
In this case, there is competent medical evidence of record 
ruling out a relationship between currently-diagnosed 
onchyomycosis and tinea pedis and the veteran's active 
service, despite consideration of the veteran's complaints of 
in-service problems with his feet.  The VA examiner cited to 
the nature of the veteran's complaints and also noted his 
medical history before concluding that the present foot 
disabilities were more likely related to diabetes mellitus 
than to complaints of foot sweating, etc. years earlier.  
There is no competent medical evidence refuting such 
conclusion or otherwise tending to support the conclusion 
that current foot disability had its onset in or is otherwise 
related to service.  The veteran has submitted no evidence, 
other than his own assertions, linking those conditions to 
his period of active service.  The veteran's assertions, 
alone, are insufficient to diagnose a current disability or 
to provide a medical nexus between a current disability and 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

Based on these facts, the Board concludes that the veteran's 
onchyomycosis and tinea pedis were not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as the preponderance of the evidence is against the 
claim, it must be denied. 


ORDER

Service connection for onchyomycosis and tinea pedis of the 
feet is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



